Name: Council Implementing Regulation (EU) 2019/270 of 18 February 2019 implementing Regulation (EU) 2016/1686 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  European construction;  civil law
 Date Published: nan

 18.2.2019 EN Official Journal of the European Union LI 46/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/270 of 18 February 2019 implementing Regulation (EU) 2016/1686 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/1686 of 20 September 2016 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them (1), and in particular Article 4(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 September 2016 the Council adopted Regulation (EU) 2016/1686. (2) In view of the continued threat posed by ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them, one person should be added to the list of natural and legal persons, entities and bodies set out in Annex I to Regulation (EU) 2016/1686. (3) Annex I to Regulation (EU) 2016/1686 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2016/1686 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2019. For the Council The President F. MOGHERINI (1) OJ L 255, 21.9.2016, p. 1. ANNEX The following person is added to the list set out in Annex I to Regulation (EU) 2016/1686: 4. Brahim el KHAYARI; date of birth: 7 May 1992; place of birth: NÃ ®mes (France); nationality: French.